—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered January 19, 1999, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him to a term of six months concurrent with five years probation, unanimously affirmed.
Defendant’s argument that the court erred in accepting his guilty plea, in that the court’s inquiry into whether his plea was knowing and voluntary was inadequate to address his prior assertion that he had acted in self-defense, is unpreserved since defendant never moved to withdraw the plea or to vacate the judgment (see, People v Toxey, 86 NY2d 725), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s inquiry into defendant’s claim of self-defense sufficiently negated any valid justification defense. Concur — Sullivan, P. J., Nardelli, Williams and Mazzarelli, JJ.